Citation Nr: 0332504	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  00-03 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased disability rating for 
hyperacidity with lactose intolerance, currently evaluated as 
10 percent disabling.


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO).  



Procedural history

The veteran served on active duty from August 1983 to May 
1991.  He was granted service connection for hyperacidity 
with lactose intolerance in a March 1992 rating decision and 
was awarded a 10 percent disability rating.  

In March 1999, the RO received the veteran's claim of 
entitlement to an increase in the disability rating assigned 
his hyperacidity with lactose intolerance.  In a June 1999 
rating decision, the RO confirmed and continued the veteran's 
10 percent rating.  The veteran disagreed with the June 1999 
rating decision and initiated this appeal.  The appeal was 
perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in February 2000.  

The Board notes that although the veteran requested a Board 
hearing in his February 2000 substantive appeal (VA Form 9), 
he specifically withdrew his request in a June 2001 letter, 
signed by him.  There are no other outstanding hearing 
requests of record.

Issues not on appeal

In a May 2002 decision, the Board granted an increased rating 
for the veteran's cervical spine disorder and denied 
increased ratings for his lumbar spine disorder, as well as 
for residuals of a tonsillectomy and kidney stones.  The 
Board's decision is final.  See 38 C.F.R. § 20.1100 (2003).  
Accordingly, those issues will be addressed no further 
herein.

In July 2003, the veteran submitted medical evidence 
pertaining to his service-connected cervical and lumbar spine 
disorders.  To the extent that the veteran is again seeking 
increased ratings for those disabilities, he should file a 
claim with the RO.



FINDING OF FACT

The veteran's hyperacidity with lactose intolerance is 
manifested by complaints of epigastric pain, nausea and 
irregular bowel movements.  Objective clinical findings 
include minimal symptoms, controlled by medication and diet.


CONCLUSION OF LAW

The criteria for a higher disability rating for hyperacidity 
with lactose intolerance disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7307 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for his service-connected hyperacidity with lactose 
intolerance.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by the June 
1999 rating decision, and by the August 1999 statement of the 
case (SOC) of the pertinent law and regulations and of the 
need to submit additional evidence on his claim.

More significantly, a letter was sent to the veteran in May 
2001, which specifically referenced the VCAA.  Crucially, the 
veteran was informed by means of the May 2001 letter as to 
what evidence he was required to provide and what evidence VA 
would attempt to obtain on his behalf.  The letter explained 
that VA would obtain government records and would make 
reasonable efforts to help him get other relevant evidence, 
such as private medical records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any such records.  The Board notes 
that, even though the letter requested a response within 60 
days, it also expressly notified the veteran that he had one 
year to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  The one-year period 
has now expired. 

In Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir. September 22, 2003)  The United States 
Court of Appeals for the Federal Circuit (the Federal 
Circuit) held that 38 C.F.R. §§ 3.159(b)(1) and 
19.9(a)(2)(ii) are invalid to the extent they provide a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter because the regulations are contrary to 
38 U.S.C.A. § 5103(b), which provides a claimant one year to 
submit evidence.  In this case, the letter sent to the 
veteran expressly notified him that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  Therefore, he was notified properly 
of his statutory rights.

Moreover, in PVA, the Federal Circuit was concerned with the 
"premature denial" of a claim before the one-year period for 
submitting evidence had expired.  In other words, the Federal 
Circuit wanted to ensure that a claimant had sufficient time 
to submit evidence before an adjudication was made.  Here, 
the veteran has had years to submit evidence in support of 
his claims (filed in March 1999).  He submitted additional 
evidence in response to a June 2003 letter from the Board; 
however, it was not pertinent to the claim here on appeal.  
It now appears that VA has all the information needed to 
decide the case.   It therefore appears quite to require the 
veteran and VA to wait still longer to adjudicate this long-
standing appeal when it is clear that no additional evidence 
is forthcoming.

Also, the Federal Circuit's concern in PVA that a claimant 
would be unaware of the time he had left to submit evidence 
is inapplicable in the specific circumstances of this case.  
The veteran in this case has been made aware on numerous 
occasions, in response to the statement of the case and the 
90-days notice of transfer of the claims file to the Board 
that he had more time to submit evidence.  No additional 
evidence appears to be forthcoming more than a year after he 
was furnished the formal VCAA notice letter in May 2001.  
Since the veteran has, as a matter of fact, been provided at 
least one year to submit evidence after the VCAA 
notification, and it is clear that he has nothing further to 
submit, the adjudication of his claims by the Board at this 
time will proceed.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the RO requested and obtained the veteran's 
service medical records.  The veteran was afforded VA 
examinations in August 1991 and in April 1999.  The veteran 
submitted private medical records in March 1999.  In 
addition, the Board arranged for an examination of the 
veteran in January 2003, pursuant to 38 C.F.R. § 19.9(a)(2).  
The veteran waived initial RO consideration of that evidence 
in July 2003 and confirmed such waiver in November 2003.  
There is no indication that there exists any evidence which 
has a bearing on this case which has not been obtained.

The Board additionally observes that general due process 
considerations have been adhered to in this case.  See 
38 C.F.R. § 3.103 (2003).  The veteran has been accorded 
ample opportunity to present evidence and argument in support 
of his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  He indicated in his February 2000 
substantive appeal that he wanted a BVA hearing; however, in 
a June 2001 letter, he withdrew that request.  The Board 
additionally notes that the veteran is unrepresented in this 
case.  The file contains a May 2001 letter from AMVETS 
withdrawing its representation of the veteran.  Since that 
time the veteran has not appointed another representative nor 
has he indicated that he desires representation.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2003).

Analysis

The veteran is seeking an increased disability rating for his 
service-connected Hyperacidity with lactose intolerance, 
which is currently evaluated as 10 percent disabling under 38 
C.F.R. § 4.114, Diagnostic Code 7307 (2003).  He essentially 
contends that the disability is more severe than is reflected 
in the currently assigned rating.

Karnas considerations

During the pendency of the veteran's claim, VA issued revised 
regulations amending the portion of the rating schedule 
dealing with disorders of the digestive system.  

The Court has held that where the law or regulation changes 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).    

The Board finds, however, that none of the diagnostic codes 
applicable to this case have been changed by the July 2001 
revision.  The provisions of 38 C.F.R. § 4.112, concerning 
weight loss, are potentially applicable to this issue and 
have been changed.  However, in this case no weight loss has 
been demonstrated.  The January 2003 examiner noted no weight 
loss, and indeed the veteran was noted to be obese in a March 
1992 VA examination addendum.  He weighed 223 pounds at that 
time, and he weighed approximately the same, a hefty 219 
pounds, in January 2003.  Accordingly, although the Board has 
considered Karnas, it is inapplicable given the circumstances 
of this case.  

Esteban concerns

The veteran asserted in his notice of disagreement that he 
has a hiatal hernia, H. Pylori and duodenitis that should be 
considered separately from his hyperacidity with lactose 
intolerance.  

The Board wishes to make it clear that it is aware of the 
Court's holding in Esteban v. Brown, 6 Vet. App. 259 (1994), 
in which the Court held that separate disability ratings are 
possible in cases in which the veteran has separate and 
distinct manifestations arising from the same disability, 
notwithstanding VA's anti-pyramiding regulation, 38 C.F.R. § 
4.14.   

However, in this case, separate ratings are not possible for 
two reasons.  First, 38 C.F.R. § 4.114 provides that certain 
coexisting diseases of the digestive system do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding.  Thus, ratings under Diagnostic Codes 7301 to 
7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive are 
not intended to be combined with each other.  Instead, the 
regulations provide that a single evaluation must be assigned 
under the diagnostic code which reflects the predominant 
disability picture, with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation.  See 38 C.F.R. § 4.114 (2003)

Second, service connection for a hiatal hernia, H. pylori 
infection and duodenitis was specifically denied by the RO in 
August 1999.  That decision was not appealed and is final.  
See 38 C.F.R. § 20.1103 (2003).  Thus, there is of record a 
final decision which in the Board's opinion specifically 
precludes consideration of these problems as a separate 
disability or disabilities under Esteban.  Therefore, these 
disorders will not be considered in evaluating the veteran's 
hyperacidity with lactose intolerance.  The matter of the 
existence of non service-connected gastrointestinal 
disabilities will be addressed in detail below.  

Assignment of diagnostic code 

As noted above, the veteran's service-connected 
gastrointestinal disability is rated under Diagnostic Code 
7307.  The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2003).

The veteran has complained of heartburn, nausea and bowel 
irregularity due to lactose intolerance.  The veteran has 
been diagnosed with gastritis.  This is consistent with a 
rating under Diagnostic Code 7307 [gastritis].  Further, the 
Board finds that the objective medical findings showing a few 
localized asymptomatic erosions are also consistent with the 
rating criteria under Diagnostic Code 7307.  

The Board has considered other diagnostic codes containing 
similar criteria.  However, as there is no evidence of an 
ulcer or of active ulcerations, evaluation under Diagnostic 
Code 7305 [ulcer, duodenal] or 7306 [ulcer, marginal] is not 
appropriate.  Further, although the veteran has been 
diagnosed with a hiatal hernia, service connection was denied 
for that condition in August 1999.  In any event, the Board 
has determined that, based on the reported symptomatology, 
the veteran would not obtain as high a rating for his 
gastritis symptoms given the criteria enumerated under 
Diagnostic Code 7346 [hernia, hiatal].  

The Board has considered Diagnostic Code 7319 [irritable 
colon syndrome], in light of the veteran's reported bowel 
irregularity; however, given the requirement of severe and 
constant symptoms to warrant a rating higher than 10 percent, 
the Board has determined that it is not as favorable to the 
veteran as Diagnostic Code 7307.  

Diagnostic Code 7307 [gastritis] thus addresses a diagnosed 
condition, and its criteria are based on symptoms that were 
objectively noted on the most recent evaluation.  
Accordingly, the Board finds that it is the most appropriate 
diagnostic code available. 

Specific schedular criteria

The veteran's gastrointestinal disability is currently rated 
as 10 percent disabling under Diagnostic Code 7307.  

Under Diagnostic Code 7307 [hypertrophic gastritis] (chronic, 
identified by gastroscope), the following levels are 
provided: 

60 % severe hemorrhages, or large ulcerated or eroded 
areas;

30 % multiple small eroded or ulcerated areas and 
symptoms;

10 % small nodular lesions and symptoms.

See 38 C.F.R. § 4.114, Diagnostic Code 7307 (2003).

Schedular rating

The veteran contends that a 10 percent rating does not 
accurately reflect the level of symptomatology associated 
with his hyperacidity with lactose intolerance.  In his 
notice of disagreement, he pointed to his service medical 
records and findings of a February 1996 evaluation to justify 
a 30 percent rating.  

(i.)  Factual background

The February 1996 examination and endoscopic evaluation 
refers to the veteran's complaints of nausea, burning, 
epigastric pain and reflux symptoms.  The diagnoses were 
gastritis, a hiatal hernia, H. pylori infection and 
duodenitis.  As stated above, the veteran's hiatal hernia, H. 
pylori infection and duodenitis are not service connected.  
The February 1996 examiner made no distinction between the 
symptoms attributable to the various diagnosed disorders.  

An April 1999 examination also included diagnoses of peptic 
ulcer disease due to positive H. pylori and a hiatal hernia.  
Again, the examiner did not distinguish among the various 
gastrointestinal problems.  It appears from the examination 
report that even considering the non service-connected 
conditions, the examiner considered the veteran's 
gastrointestinal symptoms to be adequately controlled with 
medication at that time.

In April 2002 the Board identified a problem with the lack of 
recent medical findings as well as with a lack of 
differentiation of findings pertaining to the veteran's 
various gastrointestinal disabilities.  The Board therefore 
requested that the veteran be examined to determine the 
current severity of his-service connected gastrointestinal 
symptoms.  

In January 2003 the veteran was afforded a VA examination.  
The examiner confirmed the finding of the April 1999 examiner 
that the veteran's symptoms were largely controlled by 
medication.  In fact, the January 2003 examiner described the 
veteran's heartburn symptoms as being "in remission".  
Objective examination showed no nausea, no vomiting, no 
dysphagia, no odynophagia, and occasional dyspepsia.  The 
veteran reported that he had bowel movements almost every 
day, and described them as constipation alternating with 
diarrhea.  However, there was no evidence of rectal bleeding; 
the veteran reported a good appetite, and he had no weight 
loss or other gastrointestinal problems.  A colonoscopy 
showed one polyp, which was removed, and hemorrhoids.  The 
colonoscopy was otherwise normal.  

An upper GI endoscopy showed no evidence of significant 
pathology in the entire esophagus.  There was no evidence of 
Barrett's esophagus.  The examiner found a few localized 
erosions in the antrum, with no bleeding and with no stigmata 
of recent bleeding.  There were localized erythematous mucosa 
in the duodenal bulb, without active bleeding and with no 
stigmata of bleeding.  The examiner concluded that the 
veteran's symptoms were minimal as long as he was on 
medication and following a proper diet.

Discussion

The Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998).  In this case, as described 
above, there is evidence of co-existing gastrointestinal 
disabilities, involving the intestinal tract, aside from the 
service-connected hyperacidity and lactose intolerance.  The 
Board will not consider the intestinal symptomatology in 
evaluating the veteran's disability.  The Board further 
observes that even if all of the veteran's gastrointestinal 
symptoms were considered, there still would not be enough 
evidence to support the assignment of a disability rating in 
excess of the currently assigned 10 percent. 

A 30 percent rating requires evidence of multiple small 
eroded or ulcerated areas and symptoms.  The January 2003 
evaluation showed only a few localized erosions which were 
asymptomatic, and which showed no evidence of being recently 
symptomatic.  The examiner found that the veteran's symptoms 
were currently being controlled by medication.  The Board 
observes that these recent findings are consistent with 
previous medical findings.  Endoscopic studies of the 
veteran's esophagus in 1996 and in 1999 were pertinently 
negative.  

The Board has also considered whether the veteran's rating 
can be raised to the next higher rating based on the 
veteran's symptoms of lactose intolerance.  See 38 C.F.R. § 
4.114 (2003).  However, as stated, the colonoscopy was 
essentially normal, and the January 2003 examiner found that 
the veteran's symptoms were minimal as long as he was on 
medication and following a proper diet.  Accordingly, the 
Board can identify no basis on which to elevate the veteran's 
current 10 percent rating.

The Board is of course aware of the veteran's contentions 
concerning the severity of his gastrointestinal 
symptomatology.  Although the veteran is competent to report 
his symptoms, like all evidence his self reports must be 
evaluated in the light of the entire record.  The Board 
believes that the objective evidence of record, which, as 
indicated above, demonstrates minimal symptomatology, 
outweighs the veteran's statements.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).

The veteran evidently does not contend that his symptoms 
warrant a 60 percent rating, and for the reasons stated for a 
30 percent rating, the Board finds that the evidence does not 
support such a rating.  As discussed above, the veteran's 
gastrointestinal symptoms are largely controlled with 
medication; his appetite is good and there is no evidence of 
weight loss; diagnostic testing has resulted in minimal 
findings of ulcerations and no hemorrhages.  


In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected hyperacidity with lactose 
intolerance.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to an increased evaluation for hyperacidity with 
lactose intolerance is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



